DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07/17/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Korean Office Action dated July 6, 2018 does not have an English translation. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because: 
Figure 8 has reference numbers 10000 and 20000, however the specification lists reference numbers 1000 and 2000. See paragraphs [0103] and [0104]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
Claims 2-5, 7-11, 17, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 1 is rejected over nonstatutory double patenting, see below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 contains the trademark/trade name Triton X-100.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a signal-generating substrate and, accordingly, the identification/description is indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12-16, and 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8,  and 10-12 of U.S. Patent No. 10,799,861 B2 (reference application). Although the claims at issue are not the entire scope of the reference claim falls within the scope of the examined claim.
It is understood that “a biochemical reaction pad” as recited in US patent 10,799,861 is more specific than a “chemical reaction zone” as recited in the instant application. 

Allowable Subject Matter
Claims 1-5 and 7-23 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office Action. A timely filed terminal disclaimer may be used to overcome this rejection. 
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art to the applicant’s claimed invention is Paek (US-2004/0214253-A1). 
Paek teaches a single-channel, chemical-immunological hybrid biosensor comprising a reaction strip (Figure 1) in the form of a porous membrane (referred to as membrane pads 10, 20, 30, and 40) through which a sample moves by capillary action wherein the reaction strip comprises ([0021], [0022], [0040]): a sample transfer pad having a predetermined length (30) and along which the sample is transferred from one end to the other in the lengthwise direction; one or more immuno-reaction zones (31 and 32) comprising capture recognition elements specifically binding to binding reaction markers in the sample to generate first reaction signals on the sample transfer pad (30) ([0040]); 
Paek does not teach at least one chemical reaction zone comprising a matrix to supply substrate(s) chemically reacting with a chemical reaction marker in the sample to generate a 
It is understood that the chemical reaction zone is a separate pad that would be placed on the sample transfer pad, and is placed such that it is able to receive a sample separately from the sample transfer pad. As such, a reaction may occur on the pad that is independent from the immuno-reactions and the reaction on the chemical reaction zone will not impact the immuno-reactions on the sample transfer pad. That is, the sample on the chemical reaction zone will not move along the sample transfer pad for further reactions and the sample will be confined to the chemical reaction zone. 
While Paek does teach a conjugate pad (20), it is understood that this is a different part from the chemical reaction zone as claimed ([0029]). As it is understood, the conjugate pad (20) will receive the sample from pad 10, and will transfer all of the sample to pad 30 as seen in Figure 1 where all the pad’s widths are the same. 
Paek does not teach or suggest a “chemical reaction zone” where “the sample is received in a manner that is spatially separated from the sample transfer pad and, thus, the chemical reaction occurs independently from the binding reactions.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798